     Case 2:20-cv-09449-SVW-KS Document 12 Filed 01/19/21 Page 1 of 2 Page ID #:43




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      JAVIER HUERTA,                    )        NO. CV 20-9449-SVW (KS)
11                                      )
                   Plaintiff,
12           v.                         )
                                        )        ORDER ACCEPTING FINDINGS AND
13                                      )        RECOMMENDATIONS OF UNITED
      MISSION COMMUNITY                 )        STATES MAGISTRATE JUDGE
14
      HOSPITAL, et al,                  )
15                                      )
                       Defendant.
16    _________________________________ )
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the “Ex Parte
19    Application for Claiming Deceased Body . . . And Personal Property” (“Ex Parte
20    Application”), and the Report and Recommendation of United States Magistrate Judge
21    (“Report”). The time for filing Objections to the Report has passed, and no Objections have
22    been filed with the Court.
23    //
24    //
25    //
26    //
27    //
28

                                                  1
     Case 2:20-cv-09449-SVW-KS Document 12 Filed 01/19/21 Page 2 of 2 Page ID #:44




 1          Having completed its review, the Court accepts the findings and recommendations set
 2    forth in the Report. Accordingly, IT IS ORDERED that the Complaint is DISMISSED for
 3    lack of jurisdiction, Plaintiff’s Ex Parte Application is DENIED as moot, and, and judgment
 4    shall be entered dismissing this action.
 5
 6    DATED: January 19, 2021
 7                                                       ________________________________
 8                                                             STEPHEN V. WILSON
                                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
